Per Curiam.
This suit was instituted before a justice of the peace upon the following statement: “ Plaintiff states that the defendant is a corporation, etc., and was on the-day of June, 1882, engaged in operating a railroad in this state, and for a cause of action, says that on the--day of June, 1882, he was the owner of one large black and white sow; that on said day defendant, by the negligence, carelessness, and unskilfulness of its servants, agents, and employes in running of its engine within the limits of the city of Louisiana, Missouri, at an unlawful rate of speed, and in *536violation of an ordinance, number eight hundred and ninety-six, duly passed and approved on( December 2, 1879, which said ordinance directed and required that no engine, car, or train of cars shall be run at a greater rate of speed than six miles per hour within the limits of said city ; that by reason of the negligence of the agents and employes of the defendant in running its engine within the limits of said city at a rate of speed much greater than six miles per hour, and further, by reason of the agents and employes then operating and running said engine, not attempting to stop said engine, the sow aforesaid was by them run over and killed near the depot of the St. Louis, Keokuk & Northwestern Railway Company, in the said city of Louisiana,. Missouri,.Buffalo township : that said sow was of the value of twenty dollars, for which plaintiff pi-ays judgment.” I
There was judgment before the justice for plaintiff, an appeal to the common pleas court and on a new trial there, judgment again entered for plaintiff; from which the defendant appealed to this court. On the trial before the court of common plea's, the plaintiff testified to the ownership of the sow, and then read in evidence an ordinance of the city of Louisiana as follows:
“Section 1. No locomotive engine, railroad passenger, freight or train of cars used upon railroad tracks, shall be driven, propelled, or run upon or along any railroad track within the limits of the city of Louisiana at a greater rate of speed than six miles per hour.
“ Sec. 2. Any railroad company or corporation who shall by themselves, their agents or employes, violate or fail to observe any of the provisions of the foregoing section shall for each failure or violation be fined in a sum not less than twenty-five dollars.”
Plaintiff then offered a witness who testified that a switch engine of defendant’s road backed a train of cars at a greater rate of speed than six miles per hour, and the same struck and killed the sow in question; also, *537that if said train had been running at no greater rate than six miles per hour, the train could have been stopped in time to have prevented striking the hog.
Defendant thereupon offered in, evidence ' an ordinance of said city, as follows:
“ Section 1. It shall not be lawful for any hogs of any age to be allowed to run at large within the limits of the city, and any hog or pig found to be running at large are deemed and declared to be a nuisance.”
Defendant then offered two witnesses who testified they saw the train when it-struck the hog, and it was not running as fast as six miles an hour. Also, evidence tending to prove that the train could have been stopped, but it was on a curve and a signal to stop could not have been seen by the engineer in charge, and that the hog left the track, and without the knowledge of those in charge of the train, returned to the track and was struck.
In rebuttal, plaintiff testified that he had his hog in a good pen, from which she escaped without his knowledge or consent.
For the plaintiff the court gave to the jury the following instructions:
“1. The court instructs the jury that if they believe from the evidence that there was an ordinance in force in the city of Louisiana, prohibiting railroads from running their engines and trains of cars at a greater rate of speed than six miles per hour in the city limits, and that defendant, by its agents and employes, did, on the --day ofj June, 1882, negligently run its engine and oars on the hog of plaintiff by running said engine and train of cars at a greater rate of speed than six miles per hour, and that by reason of said running said hog was killed, then defendant is liable, and the verdict should be for the plaintiff.”
The second instruction was to the effect that defendant’s liability would be the- same, though the hog was running at large contrary to an ordinance, if it escaped *538without the knowledge or consent of plaintiff, providing they further find she was killed by the negligence of defendant’s agents or employes as set forth in instruction number one.
“3. If defendant’s employes could, by the exercise of ordinary care, have stopped the train so as to have prevented the killing of the hog, the verdict should be for plaintiff.”
I. The first instruction given on the part of the plaintiff is in accord with the doctrine laid down in Karle v. K. C., St. Jo. & C. B. Ry., 55 Mo. 476 ; and in Kelley v. H. & St. Jo. Ry., 75 Mo. 138, where it is held that, where a municipality having the power, passes an ordinance fixing the rate of speed beyond which locomotives and cars shall not be run within the corporate limits, a violation of such ordinance is negligence per se ; and when the evidence shows further that an injury occurs, which is caused by the prohibited rate of speed, then the railroad company is liable. But, unless it is shown that the injury was caused by the speed exceeding that prohibited by the ordinance, there is no liability. The first instruction squarely presented these questions, and was not objectionable.
II. The second instruction for the plaintiff includes the theory of the first, and also includes the further question that defendant would be liable, notwithstanding the fact that the plaintiff’s hog was running at large in violation of a city ordinance; provided the jury believed from the evidence that plaintiff’s sow had been in a good pen and had got out and was at large without the knowledge or consent of the plaintiff. That if the jury believed the sow was killed by the negligence of defendant’s agents, as set forth in the first instruction, they njusfc find for the plaintiff. In Spence v. The C. & N. W. Ry. Co., 25 Iowa 139, it was held that where a railway was liable for injury to swine occxirring at a place where the road had failed to fence its line, the fact that swine were *539prohibited by law from running at large, would not relieve the road from liability, unless it be shown that such injury was occasioned by the wilful act of the owner or agent. The same doctrine is re-affirmed in Fritz v. The M. & St. P. Ry. Co., 34 Iowa 337. These authorities fix negligence per 'se on defendant, by running their trains-at a greater rate of speed than that permitted by the ordinance, and tl^at if, in addition thereto, it be shown that the killing or injury was caused by this illegal rate of speed, then the defendant is liable; and would be liable even though the sow was at large in violation of another ordinance, provided, it be shown that she was so at large-without the knowledge or consent of plaintiff, and provided, further, that defendant’s employes could have by the exercise of ordinary care and prudence, stopped the-train so as to have prevented the killing.
These questions were all fairly presented to the jury by the plaintiff’s instructions and were passed on by them. Upon some of the questions, notably the rate of ' speed, there was a conflict of evidence. But all things-considered, the jury found for the plaintiff, and their verdict must stand. Burhan v. St. L. & I. M. Ry., 56 Mo. 338 ; Robertson v. W., St. L. & P. Ry. Co., 84 Mo. 119.
The judgment of the court below is affirmed.